Citation Nr: 0022522	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
14, 1995, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1977.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 10 percent rating for said disability, 
effective from December 14, 1995.

The veteran offered testimony at a September 1997 RO hearing, 
and the transcript of said hearing is of record.  He 
thereafter requested a Central Office Hearing, and such a 
hearing was scheduled for July 18, 2000.  The veteran was 
duly notified, by letter of May 30, 2000, of the date of the 
hearing, and of his duty to report for the hearing or, in the 
alternative, to timely request postponement of the hearing, 
if he was unable to attend.  However, the veteran failed to 
report, and multiple efforts made by his representative to 
contact him proved unsuccessful.  As advised in the May 30, 
2000, letter, the veteran's failure to report is hereby 
construed as his formal withdrawal of his request to have a 
Central Office Hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Reasonable doubt has arisen as to whether the service-
connected PTSD currently is productive of definite social and 
industrial impairment, with occasional decrease in work 
efficiency, and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.

3.  The veteran filed his claim of entitlement to service 
connection for PTSD on December 14, 1995, as of which date 
entitlement to said benefit had already been established.


CONCLUSIONS OF LAW

1.  An initial disability evaluation of 30 percent for the 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, Part 4, Diagnostic Code 9411 (1999).

2.  An effective date earlier than December 14, 1995, for a 
grant of service connection for PTSD, is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented  well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a)), has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

First Issue
Entitlement to an initial disability evaluation in excess of 
10 percent for PTSD:

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for the service-connected 
PTSD, which he believes is much more disabling than 
evaluated.

At the outset, the Board must note that, in a very recent 
decision, the United States Court of Appeals for Veterans 
Claims (Court) clarified that in cases in which the issue 
involves an appeal that has been developed from the initial 
rating assigned following an original grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The present case 
clearly falls under the Fenderson umbrella, and a review of 
the file appears to reveal that, while the RO has not clearly 
articulated that "staged" ratings are not warranted in this 
case, it has clearly considered that possibility, in 
carefully evaluating all the pertinent evidence that has been 
historically associated with the file since the veteran filed 
his initial claim for service connection.  Moreover, as will 
be thoroughly explained in the following pages, the Board has 
determined, after resolving any reasonable doubt in favor of 
the veteran, that a 30 percent rating is warranted in the 
present case, back from the date when the veteran filed his 
claim for service connection for PTSD.  A referral to the RO 
for re-adjudication pursuant to Fenderson is therefore not 
necessary.

Also noted at the outset, since the VA schedular criteria for 
the evaluation of service-connected mental disorders were 
amended in 1996, while the present matter was pending on 
appeal, and every claimant is entitled to have his or her 
claim reviewed under the set of rating criteria that is most 
favorably applied, both sets of rating criteria have been 
taken into consideration in the present review of the matter 
on appeal.

Under the old (i.e., pre-1996 amendment) set of rating 
criteria, the current rating of 10 percent is warranted when 
the service-connected PTSD is productive of lesser symptoms 
than those required for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9411 (1996).

Under the new (i.e., post-1996 amendment) set of rating 
criteria, the current rating of 10 percent is warranted when 
the service-connected PTSD is productive of occupational and 
social impairment due to mild or transient symptoms, which 
decrease the individual's work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms can only be controlled by 
continuous medication.  38 C.F.R. § 4.130, Part 4, Diagnostic 
Code 9411 (1999).

Under the old set of rating criteria, a 30 percent rating may 
be warranted when the PTSD is productive of definite 
impairment in the veteran's ability to establish or maintain 
effective and wholesome relationships with people, and when 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new set of rating criteria, a 30 percent rating may 
be warranted when the PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old set of rating criteria, a 50 percent rating may 
be warranted when the PTSD renders an individual's ability to 
establish or maintain effective or favorable relationships 
with people considerably impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996).

Under the new set of rating criteria, a 50 percent rating may 
be warranted when the PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (1999).

Under the old set of rating criteria, a 70 percent rating may 
be warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the individual's ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new set of rating criteria, a 70 percent rating may 
be warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old set of rating criteria, a 100 percent (total) 
rating may be warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; when the 
individual has totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new set of rating criteria, a 100 percent (total) 
rating may be warranted when the service-connected mental 
disorder is productive of total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 
(1999).

According to the report of a May 1996 VA PTSD examination, 
the veteran reported that he was raised by his stepfather, 
since his biological father left his mother when he was five 
years old.  Prior to service, he admitted to moderate social 
drinking and "a little weed now and then," but denied any 
mental health problems.  During service, he said he was 
involved in combat with the enemy and had several traumatic 
experiences (stressors).  He went AWOL for some time, and was 
eventually discharged "under honorable conditions."  After 
service, he moved in with his wife and worked in the 
insulation business for a while.  He had a conflict with his 
wife, and cut her in the neck with a knife.  Subsequently, 
they divorced.  Two years later, they reconciled, but 
thereafter "split up for good," in 1984.  He worked as a 
mechanic, station attendant, and laborer unloading ships.  He 
was fired from this last job, and started drawing 
unemployment compensation for some time, not having worked 
for approximately one year prior to this consultation.

The above report also reveals a history of heavy drinking 
since the veteran's return from service, with a peak in 1983-
84, with no use of drugs other than marijuana.  The veteran 
reported difficulty making decisions, a feeling of 
instability, less tolerance for people, anger problems, 
difficulty sleeping, depression, weight loss/decreased 
appetite, loss of energy, feelings of worthlessness, trouble 
concentrating, and visual and auditory hallucinations.  On 
examination, the veteran was described as alert and fully 
oriented, with fluent and grammatical speech.  He was very 
cooperative and socially appropriate, and showed average 
affect.  Test and interview data suggested heavy levels of 
depressive symptomatology, anger and anxiety, as well as 
well-below-average intellectual functioning, consistent with 
his academic history.  The veteran endorsed almost all PTSD 
symptoms including intrusive thoughts, nightmares, 
flashbacks, distress at exposure to reminders of trauma, 
physiological reactivity to reminders, avoidance of reminders 
of trauma, restricted range of affect, and symptoms of 
increased arousal.  The responses on the MMPI-2 validity 
scales suggested, however, that "the profile should be 
interpreted with caution," as many of the clinical scales 
were elevated, suggesting that "the endorsements may be 
exaggerated, may be actual indications of severe 
psychopathology, or may accurately reflect genuine 
distress."

Regarding the results of additional tests conducted at the 
time, the above report also reveals the examiner's comments 
to the effect that the veteran's clinical profile indicated 
that he was "experiencing a great deal of turmoil and may be 
feeling depressed, worried, and tense."  The examiner noted 
that the veteran most likely harbored feelings of insecurity 
and inferiority, and that he had trouble making decisions, 
tended to withdraw from social interactions, and was 
suspicious and distrustful of others.  Poor judgment was 
"very common with individuals with this profile," and the 
scores in other tests "all support a diagnosis of PTSD."  
The Axis I diagnoses were PTSD, mild; alcohol abuse; and rule 
out major depressive disorder, with psychotic symptoms.  A 
GAF score of 60 was assigned.  Additionally, the examiner 
provided the following comment:

[The veteran] presents with mild symptoms 
of depression, although he is reporting 
more.  Primary concerns for him seem to 
be problems with anger, lack of 
motivation, and interpersonal 
relationships.  He admits to heavy binge 
drinking, but denies symptoms of 
dependence.  Based on his record and the 
odd comment[s] here and there he has 
made, it is suspected that alcohol 
presently and historically has 
significantly interfered with [the 
veteran's] occupational and personal 
functioning.  There was a lack of 
consistency in the reports about 
depressive and psychotic symptoms, and it 
is felt that neither is significant at 
this time.  Although he does present with 
some symptoms of PTSD, it is suspected 
that this does not seem to be interfering 
with his occupational and personal 
functioning as much as alcohol may.

According to a December 1997 VA outpatient medical record, 
the veteran said that he "need[ed] something for his 
nerves."  The veteran complained of feeling depressed, and 
acknowledged having consumed marijuana the day prior to this 
consultation, but clarified that his last marijuana usage had 
been approximately two years earlier.  He also said that he 
was not on any medication, and that he thought that he was 
paranoid.  On examination, he was not in acute distress, and 
was alert and cooperative, although he was disoriented, and 
was unable to name the President of the United States.  The 
diagnostic impression was depression, and a psychiatric 
consultation was recommended.

According to a February 1998 VA outpatient medical record, 
the veteran had a history of consumption of 18 beers per 
week, for the past 23 years, having stopped in December 1997, 
and also a history of crack cocaine use, which he also said 
he had stopped using in December 1997.  PTSD was again 
diagnosed, and the veteran was referred to the mental health 
clinic.

It is noted that most of the VA outpatient medical records in 
the file produced between 1996 and 1999 reveal medical 
treatment for conditions other than psychiatric conditions.

According to the report of a February 1998 VA PTSD 
examination, the veteran reported living in an apartment 
provided by VA for homeless people for the past two months, 
after having quit drinking "cold turkey" in December 1997.  
He denied use of street drugs, and said that he spent his 
days on appointments at the VA medical center, or just 
"wandering" around the city.  He said that he was currently 
on several medications that helped with his mood and 
"nervousness," that he last worked in 1996, and that he was 
unable to work because he could not concentrate, and tended 
to lose his temper with people on the job.  According to the 
examiner, the veteran also complained of symptoms of 
depression, including hopelessness, loss of interest in 
activities, guilt, self-blame, indecisiveness and difficulty 
concentrating, memory problems, sleep disturbance, and 
fatigue.  The veteran admitted to occasional suicidal 
ideations, but said that he had made no attempts to kill 
himself.  He continued to complain about auditory 
hallucinations on a daily basis, with primarily Vietnam 
content, although he acknowledged that the medication helped 
sometimes in decreasing the frequency of the voices.  

According to the above report, the veteran said the he 
continued to experience problems with anger, which sometimes 
resulted in physical altercations.  He said that his last 
fight was in November, and that, in September, he had beat 
his brother-in-law quite badly.  He did admit that since he 
stopped drinking and had been on medication, he had been 
coping better with his feelings of anger.  Additional 
symptoms of PTSD included, according to the examiner, the 
following:  intrusive thoughts about traumatic events, on a 
daily basis; nightmares, two or three times per week; 
flashbacks, twice per week, triggered by loud talking, or 
people being taken advantage of; distress upon recollections 
of Vietnam; general avoidance of stimuli reminiscent of 
Vietnam; emotional numbing and isolation from others; and 
symptoms of hyperarousal, including sleep disturbance, 
irritability and angry outbursts, poor concentration, 
hypervigilance, exaggerated startle responses, and survivor's 
guilt.

The above report further reveals that, on examination, the 
veteran was noted to be shabbily dressed and groomed, but 
alert, fully oriented, and with a normal and grammatically 
correct speech.  Displayed affect was normal, and not 
depressed.  The veteran was cooperative with the interview, 
and he endorsed all symptomatology relating to depression on 
the inventories.  By contrast, however, the examiner noted 
that the veteran did not appear depressed, as the interview 
content suggested only mild, fluctuating depressive symptoms.  
Scores of tests conducted suggested a diagnosis of PTSD, 
indicated moderate to heavy combat exposure, and suggested 
that the veteran "may be motivated to present an unrealistic 
negative impression of himself and quite possibly [has 
consequently] exaggerated his symptoms."  This response 
profile was called, according to the examiner, the "faking 
bad" profile.  The Axis I diagnosis was PTSD, mild, and a 
GAF score of 60 was again assigned.  Additionally, the 
examiner included the following comment:

[The veteran] continues to suffer from 
mild [PTSD] symptoms.  It is the opinion 
of this interviewer that the test 
responses he [gave] did not match with 
the personal impression he made nor the 
content of material from the interview.  
He did not appear to be overtly 
depressed, nor suffering from extreme 
symptoms of PTSD.  It should be noted 
that the extremely elevated scale he 
obtained on the Mississippi scale (174) 
is rarely seen, even in veterans with the 
most serious PTSD.  Every item was 
endorsed in the most pathological range.  
It is felt that if this were a true 
representation of his symptoms, he would 
not be able to function as well as he 
does.  He does suffer from some symptoms 
of PTSD, but is it not felt that these 
"significantly" interfere with his 
vocational, social, and personal 
functioning.

In his Statement of Accredited Representation in Appealed 
Case, dated in February 2000, the veteran's representative 
argued that the two VA PTSD examinations that the veteran has 
undergone in the recent past (to which reference was made in 
the previous pages) have been inadequate, insofar as the 
reports contain inconsistencies such as the fact that, on one 
hand, the examiner who conducted both examinations assigned a 
GAF score of 60, which represents, according to the DSM IV, 
moderate symptoms, while, on the other hand, he characterized 
the diagnosed PTSD as mild.  The representative also claimed 
that the examiner "listed several signs of PTSD ... but chose 
to ignore them," rendering an opinion to the effect that the 
PTSD was mild, "even after stating that the veteran could 
have a severe psychopathology [which] may be accurately 
reflecting genuine distress."

The Board is of the opinion that the medical reports of 
record are sufficient for rating purposes, and that any doubt 
as to whether the PTSD is "mild," or "moderate," has been 
resolved in favor of the veteran on appeal, in the form of a 
finding by the Board that there is sufficient evidence of 
symptoms of PTSD warranting a rating of 30 percent.  In 
particular, the Board notes that, while the VA mental health 
expert who examined the veteran in May 1996 and February 1998 
indicated that the PTSD was only mild, and that other 
nonservice-connected disabilities (i.e., depression and 
alcohol/drug abuse) were "significantly interfering" with 
the veteran's social and industrial capabilities, this expert 
did say that most of the typical PTSD symptoms were being 
reported, or endorsed, and that the diagnosis of PTSD was 
indeed supported by the reported symptoms.

In view of the above, the Board finds that reasonable doubt 
has arisen regarding the question of whether the service-
connected PTSD, in and of itself, currently is productive of 
definite social and industrial impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss.  Reasonable 
doubt is being resolved in favor of the veteran, and a 30 
percent rating is therefore warranted.

The Board must also note that the next higher rating (50 
percent) is not warranted in the present case, under either 
set of rating criteria, because it is not shown that the 
service-connected PTSD is currently productive of 
considerable social and industrial impairment, with 
symptomatology including flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As thoroughly discussed earlier, the 
veteran has offered responses that, according to the 
examiner, did not match the personal impression he made, nor 
the content of the material of the interview, the 
inconsistencies between the reported symptoms and the actual 
objective results of the testing done were so significant 
that a "faking bad" profile was felt to be warranted, and 
it was the VA expert's opinion that the veteran's long 
history of alcohol abuse "presently and historically has 
significantly interfered with [the veteran's] occupational 
and personal functioning."  In other words, even leaving 
open the possibility of there being a more severe psychiatric 
condition, such symptomatology has been attributed to the 
veteran's well-known history of alcohol (and drug) abuse, 
rather than to the service-connected PTSD, which the examiner 
has said is "mild," notwithstanding a GAF score of 60.  
Reaching a finding that the PTSD is currently productive of 
symptoms so severe as to warrant a 50 percent (or  higher) 
rating would certainly not be an accurate reflection of what 
the record actually shows.

Finally, the Board notes that the record appears to reveal 
that the RO has yet to consider the question of a referral of 
this matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the potential 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board is of the opinion that 
a referral for extra-schedular consideration of the matter on 
appeal is not warranted in the present case, due to the lack 
of a reasonable basis for further action on this question.

Second Issue
Entitlement to an effective date earlier than December 14, 
1995, for
a grant of service connection for PTSD:

Applicable regulatory provisions stipulate that an effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
For purposes of a grant of direct service connection, the 
effective date will be the day following separation from 
active service, or the date when entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the 
claim, or the date when entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

In the present case, the record shows that the veteran filed 
a claim for service connection for a "nervous condition" in 
May 1979.  The claim was denied by the RO in a July 1979 
rating decision, which was never appealed.  The RO's basis 
for that denial was essentially that the record only showed 
evidence of diagnoses of a sociopathic personality disorder, 
and mixed alcohol and drug abuse, the first of which was 
considered a congenital or developmental condition and, 
therefore, not a disability for VA purposes, with the 
remaining two diagnoses representing willful misconduct, a 
bar for a grant of VA benefits as well.

The record also reveals that the veteran filed his claim for 
service connection for PTSD by submitting a VA Form 21-4138 
that was marked as received at the RO on December 14, 1995.  
In adjudicating this claim in the June 1996 rating decision 
hereby on appeal, the RO took into consideration the evidence 
then of record, which essentially consisted of the veteran's 
service medical records, and the report of the May 1996 VA 
PTSD examination to which reference was made earlier in this 
decision, which confirmed for the first time the diagnosis of 
PTSD.  On appeal, the veteran contends that the effective 
date of the June 1996 grant of service connection should be 
"back to when I left service" (according to his August 1996 
Notice of Disagreement), or back to when he filed his 
"prior" claim (according to his testimony at the September 
1997 RO hearing).

It is not in dispute that the veteran did not file a claim 
within the one-year period immediately following his 
discharge from active military service.  Therefore, the 
effective date cannot be made retroactive to the day 
following separation from active service.

The earliest diagnosis of PTSD in the file was dated in May 
1996.  Therefore, if the Board were to find that that was the 
date when entitlement to service connection for PTSD arose, 
that would be the earliest effective date that could be 
assigned in this case.  However, the RO assigned December 14, 
1995, as the effective date in this case, which was the date 
of claim culminating in the grant of benefits for this issue.  
The Board sees no reason to dispute that finding, and hereby 
finds that entitlement to service connection for PTSD had 
already been established as of December 14, 1995, the date 
when the veteran filed his claim for said benefit.

In view of the above finding, the Board concludes that an 
effective date earlier than December 14, 1995, for the June 
1996 grant of service connection for PTSD, is not warranted.



CONTINUED ON THE NEXT PAGE

ORDER

1.  An initial disability evaluation of 30 percent for the 
service-connected PTSD is granted, this grant being subject 
to the pertinent laws and regulations addressing the 
disbursement of VA funds.

2.  An effective date earlier than December 14, 1995, for a 
grant of service connection for PTSD, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

